Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 2, line 11, filed 13 June 2022, with respect to the rejection of Claims 1-4 and 6-11 under 35 U.S.C. 102(a)(1) as being anticipated by Fukuie et al. (Japanese Patent Publication No. JP 2018-0156618 A), hereinafter Fukuie, and Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (Japanese Patent Publication No. JP WO2014/157131 A1), hereinafter Hayashi, have been fully considered but they are not persuasive. Applicant argues that Fukuie teaches the composition further comprising a component not claimed by the current independent Claim 1 of the present application. Herein, it is important to note that said Claim 1 utilizes the language of “comprising” when listing the components of the composition. Comprising is interpreted by the Office as being open-ended, wherein more components than those recited may be included in, as is the case here, the composition. Furthermore, Applicant argues that the working examples of the Fukuie are outside of the weight ratio of the present application. The prior art’s teaching is broader than only the working examples. Examiner in their rejection pointed to Paragraph [0050] of Fukuie which teaches a ratio which overlaps with the claimed range. Furthermore, Applicant argues that Hayashi fails to teach the same range claimed. Paragraph [0011] Hayashi teaches that both Components (a) and (b) have a weight % of 5 to 84% of the total composition. This self-evidently overlaps with the range of 0.5 to 0.95 of A to B. For example, if A was 35% and B was 40%, the ratio would be 0.875. For said reasons, the rejections are maintained.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuie et al. (Japanese Patent Publication No. JP 2018-0156618 A), hereinafter Fukuie.
6.	Regarding Claims 1-4 and 6-7, Fukuie teaches (Claim 2) an ethylenically unsaturated group-containing compound comprising one or two aromatic rings. Fukuie teaches (Claim 1) a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups. Fukuie teaches (Claim 1) a photoinitiator. Fukuie teaches (Paragraph [0050]) a weight ratio of the ethylenically unsaturated group-containing compound to the bisphenol fluorene oligomer is 0.83 to 0.95. Fukuie teaches (Paragraph [0051]) a solvent. Fukuie teaches (Paragraph [0051]) a content of the solvent is equal to or less than 1% by weight of the photosensitive resin composition. Fukuie teaches (Paragraphs [0003-0004]) the photosensitive resin composition contains no solvent. Fukuie teaches (Claim 2) the ethylenically unsaturated group-containing a compound comprising at least one of groups represented by Formulae (1) to Formula (14) of the instant application. Fukuie teaches (Claim 1) the weight-average molecular weight of the bisphenol fluorene oligomer (B) is 500 to 750. Fukuie teaches (Paragraph [0051]) the viscosity of the photosensitive resin composition is 600 to 5000 mPa·s at 25° C.
7.	Regarding Claims 8-11, Fukuie teaches (Paragraph [0053]) coating a substrate with the photosensitive resin composition to form a coated film. Fukuie teaches (Paragraph [0056]) performing an exposure step to the coated film. Fukuie teaches (Paragraph [0055]) performing a baking step to the exposed coated film to form an optical film on the substrate. Fukuie teaches (Paragraph [0056]) a wavelength of the exposure step is 200 to 500 nm. Fukuie teaches (Paragraph [0055]) a temperature of the baking step is 130 to 200° C. 

8.	Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (Japanese Patent Publication No. JP WO2014/157131 A1), hereinafter Hayashi.
9.	Regarding Claims 1 and 3-6, Hayashi teaches (Paragraphs [0014-0021]) an ethylenically unsaturated group-containing compound comprising one or two aromatic rings. Hayashi teaches (Claim 1) a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups. Hayashi teaches (Claim 1) a photoinitiator. Hayashi teaches (Paragraph [0011]) a weight ratio of the ethylenically unsaturated group-containing compound to the bisphenol fluorene oligomer is 0.05 to 0.95. Hayashi teaches (Paragraph [0045]) a solvent. Hayashi teaches (Paragraphs [0014-0021]) the photosensitive resin composition contains no solvent. Hayashi teaches (0014-0021) the ethylenically unsaturated group-containing a compound comprising at least one of groups represented by Formulae (1) to Formula (14) of the instant application. Hayashi teaches (0014-0021) the ethylenically unsaturated group-containing compound comprising the compound represented by Formula (1) of the instant application. Hayashi teaches (Claim 1) the weight-average molecular weight of the bisphenol fluorene oligomer (B) is 500 to 833.
10.	Regarding Claims 8-14, Hayashi teaches (Paragraph [0049]) coating a substrate with the photosensitive resin composition to form a coated film. Hayashi teaches (Paragraphs [0047-0048]) performing an exposure step to the coated film. Hayashi teaches (Paragraph [0047]) performing a baking step to the exposed coated film to form an optical film on the substrate. Hayashi teaches (Paragraphs [0047-0048]) a wavelength of the exposure step is 200 to 500 nm. Hayashi teaches (Paragraph [0047]) a temperature of the baking step is 130 to 200° C. Hayashi inherently teaches (Tables 1-2, Paragraphs [0051-0077]) when the thickness of the optical film is 20 to 120 μm, penetration for a visible light with a wavelength of 380 to 780 nm is equal to or greater than 85%, as the compositions mirror those of the instant application. Hayashi inherently teaches (Tables 1-2, Paragraphs [0051-0077]) when the thickness of the optical film is 20 to 120 μm, penetration for an infrared ray with a wavelength of 780 to 1100 nm is equal to or greater than 90%, as the compositions mirror those of the instant application. Hayashi inherently teaches (Tables 1-2, Paragraphs [0051-0077]) when the thickness of the optical film is 20 to 120 μm, a warpage of the optical film relative to the substrate is less than 0.25 mm.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737